84010: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32066: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84010


Short Caption:MADRIGAL (NORBERTO) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):83923, 83923-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C356361Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNorberto MadrigalThomas F. Pitaro
							(Pitaro & Fumo, Chtd.)
						Emily K. Strand
							(Pitaro & Fumo, Chtd.)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Taleen R. Pandukht
							(Clark County District Attorney)
						


RespondentCrystal Eller


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/03/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


01/03/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-00073




01/03/2022AppendixFiled Appendix to Petition for Writ. (SC)22-00074




02/09/2022Notice/IncomingFiled Petitioner's Joinder Case No. 83923. (REJECTED FILED IN WRONG CASE)(SC)


03/11/2022Order/ProceduralFiled Order Directing Supplementation of Appendix with Written Order and Directing Answer.  Petitioner shall file and serve a supplemental appendix containing a copy of the district court's written order and all other materials essential to understanding the petition, within 14 days from the date of this order.  In the event petitioner timely files a supplemental appendix in accordance with this order, real party in interest, on behalf of respondents, shall have 28 days from the date petitioner serves a supplemental appendix to file and serve an answer, including authorities, against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)22-07850




03/31/2022AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ. Vol. 2. (REJECTED PER NOTICE FILED ON 4/1/22) (SC)


04/01/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-10171




04/07/2022MotionFiled Petitioner's Motion to Extend Time to File Supplemental Appendix. (SC)22-10864




04/29/2022Order/ProceduralFiled Order Granting Motion.  Petitioner shall have 7 days from the date of this order, to file a supplemental appendix containing a copy of the district court's written order denying the motion to grant the petition for a writ of habeas corpus that is challenged in this proceeding.  (SC)22-13676




05/03/2022AppendixFiled Petitioner's Supplemental Appendix. Vol. 2. (SC)22-14092




05/26/2022Notice/IncomingFiled Real Party in Interest's Notice of Appearance for Taleen Pandukht. (SC)22-16703




05/26/2022Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Mandamus. (SC)22-16704




05/26/2022AppendixFiled Real Party in Interest's Appendix to Answer to Petition for Writ. (SC)22-16705




10/11/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32066





Combined Case View